Citation Nr: 1224931	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to sinusitis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis.

3.  Entitlement to an increased rating for chronic sinusitis with nasal septum defect, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded in November 2007 for additional development.  In May 2010 the Board granted the Veteran's claims of entitlement to service connection for bronchitis and chronic obstructive pulmonary disease (COPD) and denied the Veteran's claims for asthma, a heart condition, and hypertension.  The Board also remanded the issues of entitlement to service connection for sleep apnea and an increased rating for sinusitis.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court noted that the Veteran had appealed the Board's denial of service connection for asthma but had not presented arguments concerning the denial of other claims; the Court accordingly found that those claims were deemed abandoned.  The Court also noted that it lacked jurisdiction over the remanded claims.  The Court vacated the May 2010 decision as it pertained to the issue of entitlement to service connection for asthma and remanded for further proceedings consistent with its decision.

The issues of entitlement to service connection for sleep apnea and an increased rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Asthma is related to the Veteran's service-connected sinusitis.


CONCLUSION OF LAW

Asthma is proximately due to service-connected sinusitis.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has found that service connection for asthma is warranted, no further discussion of the VCAA is necessary as it pertains to that issue.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 
 
The Veteran maintains that he has asthma that is related to his service-connected sinusitis.  Having reviewed the record, the Board concludes that service connection for asthma is warranted.  In this regard, the record contains a newly submitted March 2012 statement by the Veteran's private physician, J.A., M.D., an assistant professor at the University of Miami School of Medicine.  Therein, Dr. A. indicates that it is his professional opinion that the Veteran's asthma is more likely than not the result of his service connected disability.  He reasons that sino-bronchial disease is a combination of sinusitis and the resulting lower tract respiratory involvement such as bronchitis and asthma.  He notes that sinus disease may be caused by allergy or infection, and it can be chronic in nature.  He also notes that lung disease can be manifested as acute bronchitis, recurrent bouts of bronchitis, pneumonia, or difficult-to-manage asthma.  He indicates that sinus disease may also lead to lower respiratory symptoms since the airways start with the nasal passages and extend all the way into the alveoli.  He states that sinus disease may result in lower airway involvement due to post  nasal dripping of inflammatory cells and infectious agents that may lead to inflammation of the airways, leading to asthma, bronchitis, and/or pneumonia.  Likewise, in September 2004, Dr. A. stated that it was his professional belief that the recurrent sinus infections were implicated in the progenesis of the Veteran's asthma symptoms.  He noted that the medical literature supported the belief that recurrent sinus infections lead to difficult-to-control asthma.  

The Board acknowledges that there is a conflicting opinion of record.  The report of a September 2009 VA examination provides a conclusion by the examiner, a nurse practitioner, that asthma is not related to service or the service-connected sinusitis.  However, in its October 2011 Memorandum Decision, the Court determined that the examiner's statements within the examination report were contradictory and that the opinion was inadequate.  As such, the only adequate medical opinions in the record are those of Dr. A., who has most recently opined that the Veteran's asthma is more likely than not the result of his service connected disability.  Given the thorough nature of Dr. A.'s most recent opinion, the Board finds that undertaken further development by attempting to obtain another VA medical opinion is unnecessary and would only needlessly delay adjudication of the claim.  Accordingly, the Board concludes that service connection for asthma is warranted.


ORDER

Entitlement to service connection for asthma is granted.


REMAND

While the issues being remanded were not discussed within the Court's Memorandum Decision, the Board notes that the Court included a discussion as to whether the Veteran might be eligible for service connection based on newly service-connected conditions.  The Court rejected the Secretary's argument that the appellant was essentially alleging a new claim of entitlement and concluded that he was pointing out that new evidence in the record had established a new theory of entitlement.  In this case, the Veteran seeks service connection for sleep apnea, to include as secondary to service-connected disability.  Based on the Court's discussion, the Board finds that additional development is necessary with respect to this issue, to include obtaining an opinion regarding whether sleep apnea is related to the newly service-connected asthma.  

Regarding the Veteran's claim of entitlement to an increased rating for sinusitis, the Board notes that in March 2012, the Veteran submitted a March 2012 report by Dr. A. as well as a February 2012 written statement.  In the March 2012 report, Dr. A. describes the Veteran's sinusitis and notes that the Veteran was on three separate antibiotics.  This suggests a worsening of the Veteran's sinusitis.  

Moreover, in his 90-day letter response form, the Veteran requested that his case be remanded to the AOJ for review of his newly submitted evidence.  While his representative subsequently waived RO review, it is not clear that the Veteran is in agreement with that waiver.  As such, the Board finds that the remaining issues on appeal should be returned to the AOJ for consideration of the newly submitted evidence consistent with the Veteran's 90-day letter response form.

In light of the above discussion, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from sleep apnea.  If sleep apnea is diagnosed, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed sleep apnea is related (either caused or aggravated) to service OR to the Veteran's service-connected sinusitis, chronic bronchitis, COPD, or asthma.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.  

The examiner should be requested to review the record and determine the type and duration of any antibiotics prescribed in recent years.  The number of times the Veteran has been prescribed antibiotics and the duration of such prescription should also be stated.  The examiner should also specifically indicate the extent and severity of any nonincapacitating episodes of sinusitis and discuss the symptoms that occur during those episodes.  

In discussing the severity of the Veteran's sinusitis the examiner should be asked to address the June 2007 head CT report that revealed complete ossification of the right maxillary antrum and minimal mucosal thickening of the left maxilla.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




____________________________________________
MICHAEL LANE
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


